DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 1/25/22:
Claims 1 – 20 are pending in the application.  
Claims 1, 4, 5, 12 – 15, 17 – 18 and 20 are amended.  
The rejections under 35 U.S.C. 102 and 103 are withdrawn due to amendment.  



Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 1/25/22, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1 - 20 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a rubber composition as claimed.  

The closest prior art of record is believed to be EP 2165855 to Miyazaki et al. hereinafter “Miyazaki”.  Miyazaki is directed to rubber compositions for a tire.  

Miyazaki teaches a composition in Table 1, Example 2 comprising 70 phr NR (natural rubber, (A)), 15 phr SPB-including BR (a dispersion of 1,2-syndiotactic polybutadiene crystals (polymer having crystalline character), 15 phr modified BR (ethoxysilane modified butadiene rubber, modified conjugated diene-based polymer), 20 phr silica, 25 phr carbon black, 1.6 phr silane coupling agent (bis(3-triethoxysilylpropyl)disulfide and other additives [0062]. The 1,2-syndiotactic polybutadiene crystals (polymer having crystalline character) comprises 9.2 wt. % of the rubber composition. Upon compounding the rubber composition the silica will be treated in-situ with the silane coupling agent which has a disulfide group (polysulfide group) to form a modified silica [0047 — 0050]. The modified BR (ethoxysilane modified butadiene rubber, modified conjugated diene-based polymer) is produced by reacting aminopropyl triethoxysilane with BR. The BR polymer will then comprise pendant triethoxysilyl groups which will covalently bond with the silanol and alkoxy groups on the silica surface to improve reinforcement of the rubber. The rubber composition was cured [0063] and is used in manufacturing the tread and sidewall of a tire (0013 — 0016].  The evidentiary reference to Naga teaches that syndiotactic 1,2 polybutadiene show a melting temperature around 100C (p 242, Introduction).  Miyazaki does not teach or suggest a polymer having a crystalline character and a melting point as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
PAS										2/10/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759